Citation Nr: 1813584	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had service from September 1953 to September 1956.  He died in February 2012.  The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the appellant's claim for nonservice-connected burial benefits.  The administrative decision was also reissued in December 2012.  The appellant's Notice of Disagreement was timely received in May 2013.  A Statement of the Case was issued in February 2014 and the appellant's substantive appeal was timely received in April 2014.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran died in February 2012 while staying in a private residence, and he was cremated.  The appellant's application for nonservice-connected burial benefits was received in March 2012.

3.  The Veteran was not receiving any VA compensation or pension benefits at the time of his death.

4.  There was no original or reopened claim for VA compensation or pension benefits pending at the time of the Veteran's death.

5.  The Veteran was not discharged from service due to a disability incurred or aggravated in the line of duty. 

6.  The Veteran's body was not unclaimed, and the appellant paid cremation expenses. 

7.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C. §§ 2302-2308 (2012); 38 C.F.R. §§ 3.1600-3.1610 (2014); 3.1700-3.1706 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to nonservice-connected burial benefits.  The Veteran died in February 2012 and he was cremated.  The appellant filed an Application for Burial Benefits (VA Form 21-530) in March 2012.

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and nonservice-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses. Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713 see also 79 Fed. Reg. 32653.

The final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014. While section 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, the matter at hand does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

 As this claim was pending at the time of the regulation change, the Board shall analyze the claim under both the old and the new regulations. 

In the instant case, the record shows that the Veteran died at home in February 2012. The Veteran was not service connected for any disability at the time of his death and his death is not service connected. The Veteran was not, at the time of his death, in receipt of VA service-connected compensation or nonservice-connected pension benefits. Moreover, he did not have an original or reopened claim for either benefit pending at the time of his death. Thus, only the nonservice-connected burial benefits regulations are for potential application and service-connected burial benefits are not warranted.

Under the previous regulations, in the case of a nonservice-connected death, entitlement to burial benefits is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. 38 U.S.C.A. § 2302 (a) (West 2014); 38 C.F.R. § 3.1600 (b) (2014).

Burial benefits may also be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility). 38 C.F.R. § 3.1600 (c). Finally, if a Veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA. 38 C.F.R. § 3.1605 (a) (2014).

The new regulation regarding nonservice-connected burial benefits is found at 38 C.F.R. § 3.1705. That regulation provides that a burial allowance is payable for a veteran who, on the date of his death: (1) was receiving VA pension or disability compensation; (2) would have been receiving disability compensation but for the receipt of military retired pay; or (3) had a pending claim for benefits, a claim to reopen a previously denied claim, or a claim involving substitution, any of which if processed to completion would result in a grant of benefits. 

As with the old regulation, burial allowance is also warranted for a veteran who died while hospitalized by VA or who died while traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination, treatment, or care. 38 C.F.R. § 3.1706.

Here, the appellant's claim for reimbursement of nonservice-connected burial benefits was timely filed in March 2012; however, the Board finds that the criteria for payment of nonservice-connected burial benefits have not been met.

The appellant, while acknowledging that the Veteran was cremated, argues that reimbursement of nonservice-connected burial benefits is warranted because the Veteran wished to be cremated.  She said that she was aware of "other people that were granted this benefit who were buried."  See May 2013 Notice of Disagreement.  However, the Board notes that cremation is not the dispositive issue in this case.  She also said that she felt strongly that entitlement to this benefit should be granted to help offset the charges from the funeral home and cremation fees.  See April 2014 VA Form 9.  Nonetheless, the regulations are very specific in these circumstances of nonservice-connected burial benefits.  The controlling issue in this case is that the applicable criteria under any of the aforementioned regulations have not been met.  

In this case, the Board finds that the appellant is not entitled to reimbursement for nonservice-connected burial benefits because the evidence does not show that the Veteran was granted service connection for any disability at the time of his death in February 2012, and he was not receiving any VA compensation or pension benefits.  Further, the evidence does not reflect that there was an original or reopened claim for either benefit pending at the time of his death, nor does the appellant claim that any such claim was pending.  Additionally, the Veteran was not discharged or released from active service for a disability incurred or aggravated in the line of duty, nor was his body held by a State.  38 U.S.C. § 2302(a); 38 C.F.R. § 3.1600(b).  

Under the new regulations, the appellant's claim fails because the Veteran was not receiving VA pension or disability compensation, because there is no evidence that he would have been receiving disability compensation if not for the receipt of military retired pay, and because the Veteran did not have a claim pending at the time of his death. 38 C.F.R. § 3.1705 (b). 

Lastly, the Veteran did not die from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  38 U.S.C. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605, 3.1706.  The Veteran was not buried in a national cemetery or cemetery owned by the federal government.  The appellant has not provided any regulatory or statutory support for her contention that nonservice-connected burial benefits is warranted.  In sum, the applicable legal authorities that allow nonservice-connected burial benefits to be paid have not been met.    

The legal authority pertaining to nonservice-connected burial benefits is prescribed by Congress and implemented via regulations enacted by VA, and neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C. § 7104(c); 38 C.F.R. § 20.101(a).  In other words, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  As, on these facts, there is no legal basis for award of nonservice-connected burial benefits, the appellant's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy fundamental due process owed the appellant.  As explained in this decision, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


ORDER

Nonservice-connected burial benefits are denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


